Title: To James Madison from Richard Peters, 5 July 1789
From: Peters, Richard
To: Madison, James


Dear Sir
Belmont July 5th. 1789
It is better to be late in thanking you for your Present of Tobacco by Mr Delany than not to do it at all. You have given me the Quid but as to the pro quo you must find it in the Satisfaction you enjoy in doing civil Things. I am in the Midst of a popular Assembly of Mowers & Haymakers & my Harvest will overtake me before I am ready for it. You are in the Midst of a popular Assembly of Politicians but when your Harvest will ripen the Lord knows. You are but preparing your Seed & you take so much Pains in the cleaning of it that some will be ground to Powder & not a little blown away in the Operation. I see you have been offering Amendments to the Machine before it is known whether it wants any. After these shall be added the Ingenuity of those who wish to embarrass its Motions will find out some Things that it wants & so after making it as complicated as a Combination of Dutch Stocking Looms they will alledge it to be too intricate for Use. I was glad on one Account to observe you were not joined by these great Artists who offer Repairs before a Thing is worn, but I was mortified on the other Hand that you were in a Situation to put it in their Power to neglect you. You must not be hurt at these clodhopping Sentiments of mine for I love you so truly that I dislike your mixing with so many Parts of your Conduct that command my Approbation, any one I cannot praise. You see into what a Scrape you have brought yourself by being kind to me. Yet it is more than possible I am wrong in all this Business as you know more of the Necessity of such Accomodations than I do. If Chips must be put into the Porridge however, I think I would let the bad Cooks put them into the Pot, nor should any throw out Tubs but those who were afraid of the Whale. But a Truce with all this lest you should think my Ideas on a Level with my Company—the Gentlemen of the Scythe & the Rake. If however I can provoke you to oblige me with a Line I shall gain something by these Observations on a Subject which I hope is put to Sleep & at any Rate I have an Opportunity of assuring you of the very sincere Esteem with which I always am Your obed Servt
Richard Peters
P. S. I see you intend that the Ministers at the Heads of Departments should communicate with Congress immediately. Would it not be more proper that they should be Auxiliaries to the President & all Communications come thro’ him as well as all Orders to subordinates pass from him? This may seem trifling but I think I perceive a democratical Jealousy in Members of the House as to the Presidents Powers which induces them to make his Agency in Measures as little necessary as possible. I confess myself more afraid of the popular Part of our Government than of any Exercise of Power elsewhere.
